By the Court :
It seems to be settled, that where a lessee assigns his lease for any shorter period of time than that for which the lease was granted, the lessor can not sustain an action of covenant against the assignee upon the lease; because this is considered, not an assignment of the whole term, but an underletting. The princi*200pie applies with at least equal force to the case of an assignment, or underletting of a part of the premises only.
If the lessee constitutes two under-tenants, by assigning one-third of the leased premises to one, and one-third to another, retaining one-third himself, the lessor may have three distinct actions ; and in apportioning the rent, the aggregate given against each might amount to more or less than the amount reserved, and the parties in -either case would be without remedy. If the lessee underlet or assign the whole premises in equal quantities, to different persons, the lessor will be driven to as many actions against different persons, to recover his rent, instead of having one action against the lessee. For the separate assignee of a part can neither be charged with the whole rent individually, nor jointly, with one or more of his co-tenants.
In this case the declaration states, that the defendant was not assignee of the -whole premises; he did not take, and does not hold, the whole term of the original lessee.
The demurrer must, therefore, be sustained.†

 Note by THE Editor. — See also iii. 449; vii. Ill, part 2.